EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            In the Title, delete “METHOD FOR CONTROLLING THE SAME”.           Cancel non-elected claims 13-18.                                             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:           The closest prior art of record, WO 2008/020760 (WO), discloses a beverage maker (Fig. 1) comprising a water supply module (25-29) configured to supply water (e.g. page 13, lines 1-14); an ingredient supplier (21); a fermentation module (10) connected to an ingredient supplier and configured for mixing ingredients from the ingredient supplier with water; a beverage dispenser connected to a second main channel; and a sub-channel connecting the water supply module to the beverage dispenser (see parallel connection between the dispenser and the cleaning tank, 71, via the module, 72).  WO is silent regarding the ingredient supplier comprising a plurality of ingredient holders.  However, beer brewing devices having multiple ingredient holders is well-known as taught, for example, by Danelski (U.S. Patent No. 10400200; see Fig. 1, 90, 95).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided such holders as an added matter of convenience to the device of WO which requires the manual addition of each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                  Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
December 29, 2021